Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because:
Figs. 10.1, 10.4, 10.6, 10.7, and 10.10 each require at least one reference character to identify the structural element(s) illustrated in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 3, in line 4, “a formwork” should be changed to “the formwork”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 5, 9 – 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each free side" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the term “free” as recited in line 7 is confusing because the term “free” can be interpreted in different ways (i.e. not attached to another structure, costs nothing).
Regarding claim 1, it is unclear how many clutches are being recited.  “Each free side” does not preclude the case where there are no free sides, which would indicate that no clutches are required.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim(s).
Regarding claim 1, the phrase “at least one clutch of the shaped wall” as recited in line 10 is confusing because it is unclear whether the at least one clutch refers to at least one of the clutches recited in line 8 of claim 1 or if it/they represent additional structural limitations.  
Regarding claim 1, it is unclear whether the claim(s) is directed to “a caisson or caisson element” or to “a retaining wall element or element of a formwork system” because the preamble is directed to “a caisson or caisson element” while several of the structural limitations are directed to a “retaining wall 
Regarding claim 1, the term “these” as recited in line 16 renders the claim indefinite because it is not clear as to which structural elements or limitations the term is referring.  Structural elements or limitations should always be referred to by name.
Claims 3 - 5 depend from canceled claim 2.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claims.  Claims 3 – 5 have been interpreted as depending from claim 1, as best understood by Examiner.
Claim 3 recites the limitation "the clutches" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the wall sides" in lines 3 - 4.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear as to which structural element(s) claims 10 - 12, 14, and 15 are directed.  The preamble of claim recites “Retaining wall elements or elements of a formwork system” is confusing.  An apparatus claim should be directed to a single apparatus or to a system comprising a plurality of apparatuses.  Examiner has interpreted the preamble of claim 10 as reciting “A formwork system comprising retaining wall elements”, as best understood by Examiner.  The preambles of claims 11, 12, 14, and 15 should be amended accordingly.
10 recites the limitation "the face" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said fastening means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “said at least one fastening means” (see line 9 of claim 10 from which claim 11 depends), as best understood.
Claim 12 recites the limitation "said fastening means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “said at least one fastening means” (see line 9 of claim 10 from which claim 12 depends), as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 - 5, 9 - 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidsaver et al. (US 2005/0053429).
Regarding claim 1, Davidsaver discloses a caisson or caisson element for a ground or underwater location, the caisson or caisson element comprising: a shaped wall (U-shaped channel module 12a) which is open for a predetermined length, which is adapted to receive and connect to an excavation means within the confines of the caisson or caisson element, each free side of the shaped wall having a 
Regarding claim 3, Davidsaver further discloses the connection section (16) has a wall portion (side 36) with a mating clutch (each clutch comprises an end 38, protrusion 40, and channel 42) (Figs. 2 and 3).
Regarding claim 4, Davidsaver further discloses the connection section (16) is formed from one or more wall portions (36) having clutches (38, 40, 42) on the one or more wall portions or can also include at least one element clutch or mating join formation. (Figs. 2 and 3).
Regarding claim 5, Davidsaver further discloses the connection section is a sheet pile (16), panel, open section retaining wall element or formwork element or is formed and/or shaped as a sheet pile or panel so as to function as a sheet pile or panel which is adapted, in use, to be separable from the caisson or caisson element (Figs. 1 - 3).
Regarding claim 9, Davidsaver further discloses said at least one element clutch (38, 40, 42) on the connection section (16) is at least two such clutches (one clutch on each end of the connection section 16) (Figs. 2 and 3).
Regarding claim 10, Davidsaver discloses retaining wall elements or elements of a formwork system for use in controlling land erosion in contact with water which wall elements (12a, 12b) or elements of a formwork system comprise: self-supporting polymeric construction, each having a vertical longitudinal interior channel disposed therein enclosed by at least three sides (lateral sides 20, third side 24), defined by a front wall, a rear wall, and at least one side wall; each of said wall elements (12a, 12b) having the front wall and the rear wall providing a pair of opposed faces to which are connected one or more fastening means (30, 32, 34); each of said wall elements connected by mating engagement of at least one fastening means (30, 32) on one first wall element (12a) with at least one 
Regarding claim 11, Davidsaver further discloses said fastening means on said front and/or said rear wall 24) is an externally arranged engageable clutch or J-shaped hook (26) (Fig. 3).
Regarding claim 12, Davidsaver further discloses said fastening means on said front and/or said rear wall is an internally arranged engageable clutch (hook 30b) or groove able to receive a J-shaped hook (Fig. 6).
Regarding claim 14, Davidsaver further discloses at least one of said elements (12a) is constructed by its wall formation shape and/or thickness to function as a structural wall when it is in a hollow condition (Figs. 1 - 3).
Regarding claim 15, Davidsaver further discloses each of the wall elements (12a, 12b) is initially hollow and joined and assembled with like or similar elements (12b, 14,12c) (Fig. 1). Examiner notes that the limitation reciting "is then used as an in-situ formwork and subsequently filled with concrete, cement or grout, or filled with gravel to form a finished structural wall construction" represents intended use and does not further define additional structural limitations to the wall element.
Response to Arguments
Applicant's arguments filed 02 April 2021 have been fully considered but they are not persuasive. 

Applicant argues that Davidsaver discloses the wall segment protrusions 32 and channels 34 are located at the end of the sides 20 and are not spaced from an end of the side 20.  Examiner replies that claim 10 recites “at least one of the front wall and/or rear wall along the face and spaced from an end of the front wall and/or the rear wall” and Fig. 2 of Davidson illustrates wall segment protrusions 32 and channels 34 are located adjacent the front wall and are spaced from an end of the rear wall 24.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
4/16/2021